Citation Nr: 0937498	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  00-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active service from December 1942 to January 
1946.  He died in July 1999.  The appellant is the Veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                 

In a November 2006 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 1999; the immediate cause of 
death was myocardial infarction.  

2.  At the time of the Veteran's death, service connection 
was in effect for impairment of the right knee, with total 
knee replacement, postoperative, which was evaluated as 60 
percent disabling, and bilateral inguinal herniorrhaphy, 
which was rated as zero percent disabling.  The Veteran had 
also been awarded a total disability rating based upon 
individual unemployability (TDIU), effective from July 10, 
1998.  

3.  The Veteran was not in receipt of compensation at the 100 
percent rate for 10 or more years prior to his death or 
continuously since his release from active duty and for a 
period of not less than 5 years immediately preceding death; 
nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been established or even pled here.  


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318 are not met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA. 

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In a November 2006 decision, the Board remanded this case for 
additional development.  The Board stated that a remand was 
necessary because the RO needed to consider whether the 
appellant was entitled to DIC benefits under 38 U.S.C.A. 
§ 1318, based on a theory of "hypothetical entitlement."  
The Board noted that although in January 2000, VA amended 
38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. 
§ 1318, to prohibit "hypothetical entitlement," the Court 
in Rodriguez v. Nicholson, 19 Vet. App. 274 (2005), held that 
the January 2000 amendments were not applicable to claims 
filed prior to January 21, 2000, as in the instant case.  
Thus, the RO was requested to ensure that all notifications 
required by the VCAA were completed.  Such action was to 
include informing the appellant and her representative of the 
evidence needed to support her claim for DIC benefits under 
38 U.S.C.A. § 1318, including based on a theory of 
"hypothetical entitlement."     

In December 2006, the RO sent a VCAA notification letter to 
the appellant.  In the letter, the RO correctly identified 
the issue that was on appeal, entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  However, when discussing 
the evidence needed to substantiate the claim, the RO 
incorrectly provided a list of what was needed to 
substantiate a claim for DIC under 38 U.S.C. § 1151, rather 
than providing a list of what was needed to support the claim 
for DIC benefits under 38 U.S.C.A. § 1318, including based on 
a theory of "hypothetical entitlement."  Nevertheless, 
since the Board's November 2006 remand, the Federal Circuit 
has held that the January 2000 amendments barring the 
"hypothetical entitlement theory" with respect to DIC 
claims made pursuant to 38 U.S.C.A. § 1318, did not have 
retroactive effects and could be applied whether the claim 
was filed before or after the amendment.  See Rodriguez v. 
Peake, 511 F.3d 1147 (Fed. Cir. 2008).  Thus, given that the 
January 2000 amendments apply to the instant case and that 
consideration of "hypothetical entitlement" is prohibited, 
there is no longer a need to inform the appellant about 
"hypothetical entitlement."  In addition, as explained in 
greater detail below, in light of the fact that at the time 
of the Veteran's death, he was not in receipt of compensation 
for service-connected disability that was rated totally 
disabling for a period of 10 years immediately preceding 
death, the claim is denied as a matter of law.  See Cacalda 
v. Brown, 9 Vet. App. 261 (1996).  Based on the foregoing, 
the Board finds that any additional development or 
notification would serve no useful purpose.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, in the December 2006 letter, the RO provided 
the appellant notice regarding the evidence and information 
needed to establish an effective date for DIC benefits, as 
outlined in Dingess.  As DIC benefits are not based on a 
disability rating, it was not required that the appellant be 
provided notice regarding this element.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this case, although the appellant was not provided with 
notice of the type of evidence necessary to support the claim 
for DIC benefits under 38 U.S.C.A. § 1318, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision because the claim cannot be awarded as a 
matter of law.  See Sabonis, 6 Vet. App. at 426, 430 (finding 
that where a claim is based on interpretation of the law, and 
not the facts of the case, the claim must be denied based on 
a lack of entitlement under the law).  The Veteran, who died 
many years after his discharge and was not a former prisoner 
of war, was not in receipt of compensation at the 100 percent 
rate for 10 or more years prior to his death.  Thus, under 
the circumstances of this case there is no legal basis upon 
which the claimed benefits may be awarded and the appellant's 
claim must be denied.  See Sabonis, 6 Vet. App. at 426.  

The appellant has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, she has been provided a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.        

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence of record includes 
service treatment records and VA medical records.  The 
appellant has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.      

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
appellant, and thus, no additional assistance or notification 
is required.  The appellant has suffered no prejudice that 
would warrant a remand, and her procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The Veteran died in July 1999.  The immediate cause of death 
was myocardial infarction.  

At the time of the Veteran's death, service connection was in 
effect for impairment of the right knee, with total knee 
replacement, postoperative, which was evaluated as 60 percent 
disabling, and bilateral inguinal herniorrhaphy, which was 
rated as zero percent disabling.  The Veteran had also been 
awarded a TDIU rating, effective from July 10, 1998.

The Veteran was initially awarded service connection for 
arthralgia of the right knee in a May 1946 rating action.  At 
that time, the RO noted that according to the Veteran's 
service treatment records, he had injured his right knee 
after accidently hitting a field gun.  X-rays taken in 
October 1944 were interpreted as showing arthralgia of the 
right knee.  The RO assigned a noncompensable disability 
rating.  

By an August 1946 rating action, the RO increased the 
disability rating for the Veteran's service-connected right 
knee disability from noncompensable to 30 percent disabling, 
effective from January 17, 1946.  

A VA Hospital Summary shows that the Veteran was hospitalized 
from February to March 1976.  Upon admission, it was noted 
that the Veteran had recently undergone surgery at a private 
hospital for his right knee.  He had complaints of right knee 
pain and stiffness.  Upon his discharge, he was diagnosed as 
status postoperative  right knee.  

By a May 1976 rating action, the RO assigned a temporary 
total evaluation based on the Veteran's hospitalization for 
his service-connected right knee disability, effective from 
February 20, 1976.  The RO further noted that from April 1, 
1976, the Veteran's 30 percent rating would be reinstated.  

A VA Discharge Summary shows that the Veteran was 
hospitalized from July to August 1989.  Upon admission, it 
was noted that the Veteran had a long history of right knee 
pain.  During his hospitalization, he underwent a right knee 
arthroscopy.  Upon his discharge, he was diagnosed with 
degenerative arthritis of the right knee.  

By a September 1989 rating action, the RO determined that the 
Veteran was entitled to a temporary total percent evaluation 
based on convalescence following surgery of the right knee, 
effective from July 30, 1989.  The RO further noted that from 
October 1, 1989, the Veteran's 30 percent rating would be 
reinstated.

A VA Discharge Summary shows that the Veteran was 
hospitalized from March to April 1990, for a total right knee 
arthroplasty.  Upon admission, it was reported that the 
Veteran had a longstanding history of right knee pain despite 
recent arthroscopy and drilling of the involved joint.  The 
Veteran desired a total knee replacement, which was a 
therapeutic option.  Upon his discharge, he was diagnosed 
with advanced degenerative joint disease of the right knee.     

In an August 1990 rating action, the RO determined that the 
Veteran was entitled to a temporary total evaluation for 
convalescence following surgery of the right knee, effective 
from March 25, 1990.  The RO further noted that from June 1, 
1991, the Veteran's 30 percent rating would be reinstated.  
The Veteran disagreed with the 30 percent rating and filed a 
timely appeal.  

In April 1992, the Veteran underwent a VA examination.  At 
that time, he stated that he had been a forklift operator and 
done maintenance work.  The physical examination showed that 
the Veteran walked with a cane.  He was wearing a molded 
fixed ankle orthotic on the right lower leg.  There was a 
good range of motion of the right knee from 90 to 100 
degrees.  The right knee was stable and there was no 
effusion.  In regard to a diagnosis, the examiner stated that 
there was no foot drop and that the Veteran had a good result 
from the right total knee replacement.     

In May 1992, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from April 1990 to May 
1992.  The records show that in April 1992, after the 
Veteran's VA examination, he was treated for complaints of 
right knee pain and stiffness.  The physical examination 
showed that active range of motion of the Veteran's right 
knee was to 10 degrees and passive range of motion was to 20 
degrees.  The examiner noted that the Veteran had a foot drop 
brace on his right foot.  The assessment was that the Veteran 
had a very tight right knee joint.  

By an October 1992 rating action, the RO increased the 
disability rating for the Veteran's service-connected right 
knee disability, characterized as impairment of the right 
knee with total knee replacement, postoperative, to 60 
percent disabling, effective from June 1, 1991.  According to 
the RO, the decision was considered to be a full grant of the 
benefits sought on appeal.  

In July 1998, the Veteran filed a claim for a TDIU rating.  
At that time, he stated that due to his service-connected 
right knee disability, and other health problems, he was 
unable to work.  

A VA examination was conducted in August 1998.  At that time, 
the Veteran stated that he had worked driving a forklift but 
that he had stopped working in 1987 due to his continuing 
problems with his right knee.  The examiner indicated that 
the Veteran also had a history of coronary artery disease, 
ischemic cardiomyopathy, congestive heart failure, chronic 
renal disease, and hypertension.  Following the physical 
examination, the examiner noted that although the Veteran 
still had problems with his right knee, his main problems 
were with his heart and kidneys.  The examiner reported that 
while the Veteran's right knee injury appeared to have put 
him out of the workforce 11 years ago when he was 
approximately 66 years old, his current problems with his 
heart and kidneys seemed to make it impossible for him to do 
almost any kind of a days work.  Thus, the examiner concluded 
that the Veteran was clearly unemployable by any standards.    

In a December 1998 rating action, the RO granted the 
Veteran's claim for a TDIU disability rating.  The RO 
recognized that the Veteran had numerous nonservice-connected 
disabilities, including ischemic cardiomyopathy with a 
history of coronary artery bypass graft and chronic renal 
insufficiency, which were severely disabling condition and 
would likely cause unemployment.  However, the RO concluded 
that the Veteran's service-connected right knee disability, 
apart from his cardiac condition, was sufficiently disabling 
as to cause the Veteran to be unable to retain or obtain 
gainful employment.  Thus, a TDIU disability rating was 
granted, effective from July 10, 1998, the date of the 
Veteran's claim.  


III.  Law and Regulations

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318 (West 2002).

The current version of 38 C.F.R. § 3.22 defines "entitled to 
receive" as meaning that the veteran filed a claim for 
disability compensation during his or her lifetime and one of 
the following circumstances is satisfied: (1) The veteran 
would have received total disability compensation at the time 
of death for a service-connected disability rated totally 
disabling for the period specified but for clear and 
unmistakable error (CUE) committed by VA in a decision on a 
claim filed during the veteran's lifetime; or (2) Additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with 38 C.F.R. §§ 3.156(c ) and 
38 C.F.R. § 3.400(q)(2) of this part for the relevant period 
specified; or (3) At the time of death, the veteran had a 
service-connected disability that was continuously rated 
totally disabling by VA for the period specified; but was not 
receiving compensation because of certain specified 
conditions.  See 38 C.F.R. § 3.22(b).  

38 C.F.R. § 3.22 was amended during the pendency of this 
appeal.  The Board does not outline the version of 38 C.F.R. 
§ 3.22(b) in effect at the time of the filing of the claim, 
as the current version clarifies and provides additional 
meanings of "entitled to receive," and the analysis of this 
case would not be different under prior version.  See 70 Fed. 
Reg. 72220 (Dec. 2, 2005).        

Prior to an amendment in January 2000, 38 C.F.R. § 3.22(a) 
also provided for entitlement to DIC benefits where the 
veteran was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service- 
connected disablement.  That language essentially tracks the 
language of the statute, and has been interpreted by the 
Court as providing, in some circumstances, for "hypothetical 
entitlement" where the regulatory requirements are not 
otherwise met.  See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. Gober, 11 Vet. App. 140 (1998).  However, under 
a 2000 amendment to 38 C.F.R. § 3.22, consideration of 
"hypothetical entitlement" is not allowed.  In addition, 
the Federal Circuit has recently held that the amendment does 
not have retroactive effects and can be applied whether the 
claim was filed before or after the amendment.  See Rodriguez 
v. Peake, 511 F. 3d 1147 (Fed. Cir. 2008).  Thus, even though 
the appellant filed her claim in August 1999, the 2000 
amendment applies to this case and the theory of 
"hypothetical entitlement" is prohibited.        


IV.  Analysis

In the instant case, the Board finds, based on a thorough 
review of the evidence, that the appellant is not entitled to 
DIC benefits under 38 U.S.C.A. § 1318.

The Board fully acknowledges that there is no evidence that 
the Veteran's death was the result of his own willful 
misconduct.  However, at the time of his death, the Veteran 
was not in receipt of compensation for a service-connected 
disability that had been continuously rated totally disabling 
for a period of 10 or more years immediately preceding death, 
or that had been so rated continuously for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.  38 U.S.C.A. § 1318; 38 C.F.R. § 
3.22.  The Board acknowledges that the Veteran was in receipt 
of a TDIU rating at the time of his death, but this had only 
been effective since July 10, 1998, a little over a year 
prior to his death.  The Board also recognizes that the 
Veteran had received temporary 100 percent evaluations in 
July 1989 and March 1990, for convalescence following surgery 
of the right knee, but in both cases, the Veteran's 30 
percent rating was subsequently reinstated.  As such, the 
statutory criteria for DIC benefits under 38 U.S.C.A. § 1318 
are not met.

The Board further notes that the appellant has submitted no 
evidence or arguments that but for CUE in a rating decision 
made during the Veteran's lifetime, he would have been 
entitled at the time of his death to receive compensation for 
a service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the Veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  Id.  
Additionally, there is no indication that the Veteran was a 
former prisoner of war.

In regard to the theory of "hypothetical entitlement" and 
the appellant's contention that the Veteran hypothetically 
should have been awarded a TDIU rating for the 10 year period 
prior to his death, the Board notes that the theory of 
"hypothetical entitlement" is no longer a viable theory of 
entitlement, and need not be further discussed.  See 
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  The 
current version of 38 C.F.R. § 3.22 prohibits "hypothetical 
entitlement."  

In view of the foregoing, the Board finds that the criteria 
for DIC under the provisions of 38 U.S.C.A. § 1318 are not 
met.  That is, the Veteran, who died many years after his 
separation from service and was not a former prisoner of war, 
did not have a service-connected disability rated as 100 
percent disabling for at least 10 years prior to his death, 
as required by 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
Accordingly, the appellant's claim must be denied for lack of 
legal merit.  The Court has held that, when the law and not 
the evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis, 6 Vet. App. at 
426, 430.  As the law is dispositive of the instant case, as 
related to the claim for DIC benefits, the benefit-of-the-
doubt rule is not for application.


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.   




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


